Case 9:18-cv-80176-BB Document 512-17 Entered on FLSD Docket 05/21/2020 Page 1 of 13




                    EXHIBIT 17
Case 9:18-cv-80176-BB Document 512-17 Entered on FLSD Docket 05/21/2020 Page 2 of 13


                                                                            Page 1
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:9:18-cv-80176-BB/BR

              ----------------------------------------
              IRA KLEIMAN, as the personal             )
              representative of the Estate of David    )
              Kleiman, and W&K Info Defense            )
              Research, LLC                            )
                                  Plaintiffs,.         )
                                                       )
                      v.                               )
                                                       )
              CRAIG WRIGHT                             )
                                  Defendant.           )
              ----------------------------------------

                                 VIDEO-TAPED DEPOSITION OF

                                     DR. CRAIG WRIGHT

                                               On

                                    Monday March 16, 2020

                                     At the offices of:
                                 Boies Schiller Flexner LLP
                                     5 New Street Square
                                      London EC4A 3BF
                                         England
                                      United Kingdom

              Taken by:
              AMY COLEY, Court Reporter
Case 9:18-cv-80176-BB Document 512-17 Entered on FLSD Docket 05/21/2020 Page 3 of 13


                                                                          Page 123
         1               A.      Yes.
         2               Q.      Dr. Wright, do you recognize this
         3    as an e-mail chain between yourself and Ira
         4    Kleiman?
         5               A.      I see that it is an e-mail
         6    purporting to be from Ira Kleiman to myself.
         7               Q.      On or about March 11, 2014?
         8               A.      I see that date on the e-mail.
         9               Q.      Go down to e-mail on Friday March
        10    7, 2014 from you on the fourth page?
        11               A.      I am on the fourth page.
        12               Q.      You see the e-mail says: "Ira, what
        13    is true?"
        14               A.      No, I see text that you are
        15    purporting is an e-mail.
        16               Q.      This is a copy of an e-mail that
        17    you produced to us?
        18               A.      No, it is documents that come from
        19    machines that my lawyers were given.            You are
        20    saying that it is from me.          It is not from me.
        21               Q.      Do you have any reason to believe
        22    these correspondence are not genuine?
        23               A.      Yes.
        24               Q.      What are those reasons?
        25               A.      I have seen this before.
Case 9:18-cv-80176-BB Document 512-17 Entered on FLSD Docket 05/21/2020 Page 4 of 13


                                                                          Page 124
         1               Q.      Why is it not genuine?
         2               A.      A series of e-mails from various
         3    people have been edited.         I have noticed these --
         4    I will not go into discussions with my lawyers --
         5    but analysis has been done on several e-mails and
         6    there are edits made to multiple e-mails from me,
         7    both on the hotwire account that I was no longer
         8    able to access in April as well as purporting to
         9    be from myself, coming from a Brisbane address
        10    when I was not there.
        11               Q.      This is an e-mail RCJBR from 2014,
        12    not from either of those accounts, so why do you
        13    believe this e-mail is not genuine?
        14               A.      (1) that is not what I just said.
        15    I didn't say only hotwire, I said hotwire and
        16    others, so you cannot say not from any of those
        17    accounts because that is not correct.             (2) this is
        18    not an e-mail, this is a part of an e-mail stream
        19    that comes from Ira.
        20               Q.      Dr. Wright, you produced this to
        21    us, that is why it is Bates labeled DEFAUS 115933.
        22                       MR. RIVERO:      Objection.
        23                       MR. FREEDMAN:      I do not think there
        24    is much utility in us discussing this.             Do you see
        25    in the e-mail where it says "I had math skills and
Case 9:18-cv-80176-BB Document 512-17 Entered on FLSD Docket 05/21/2020 Page 5 of 13


                                                                          Page 125
         1    some coding that frankly was crud".
         2               A.        What I see is a document seized
         3    from Australia after I had left Australia.              This
         4    is a document on machines that had nothing to do
         5    with me.        What you have seized is evidence that
         6    people in Australia were falsely accessing and
         7    altering e-mails, people who later ended up fired,
         8    and basically you are saying e-mails that you
         9    purport to be real being held between people who
        10    had sought to shut down my companies, that were
        11    captured in Australia when I was no longer in
        12    Australia, when my computers were not in Australia
        13    that have been given to you, and you are saying
        14    that they are from me when there was no way
        15    I could have sent them.
        16                        MR. RIVERO:     I am going to preserve
        17    an authenticity objection, but you need to answer
        18    the questions about the documents.            So, if go
        19    ahead and answer the question, I will assert and
        20    preserve an authenticity objection to the use of
        21    the documents.       Please answer the questions.
        22               A.       I see a sentence that I did not
        23    type.
        24    BY MR. FREEDMAN:
        25               Q.       You can see the sentence where it
Case 9:18-cv-80176-BB Document 512-17 Entered on FLSD Docket 05/21/2020 Page 6 of 13


                                                                          Page 126
         1    says "Dave could edit his way to hell and back"?
         2               A.      Yes.
         3               Q.      Do you not agree with that
         4    statement now?
         5                       MR. RIVERO:      Objection to the form.
         6               A.      No, I do not agree with that
         7    sentence.
         8    BY MR. FREEDMAN:
         9               Q.      Did you type that?
        10               A.      I did not type that.
        11                       MR. RIVERO:      Object to the form.
        12    BY MR. FREEDMAN:
        13               Q.      Somebody else saved this e-mail?
        14               MR. RIVERO: Objection.
        15               A.      This is not an e-mail from me, this
        16    is a machine copied from an Australian employee.
        17               Q.      What is the name of the Australian
        18    employee?
        19               A.      I do not know, I do not know which
        20    machine this comes from, I haven't been given
        21    anything more than a number.
        22               Q.      Do you see where it says Satoshi
        23    was a team?
        24               A.      I see that.
        25               Q.      You just told me Satoshi was not a
Case 9:18-cv-80176-BB Document 512-17 Entered on FLSD Docket 05/21/2020 Page 7 of 13


                                                                          Page 137
         1               A.      I do not know, I cannot tell from a
         2    PDF.    If you are asking is it my e-mail, no.
         3               Q.      On 10 May 2017 Ira wrote to you
         4    "I read that version 0.1 of Bitcoin was compiled
         5    using Microsoft visual studio for windows and the
         6    other day I came across that program in Dave's set
         7    of disks, it got me wondering if he compiled it";
         8    do you see that?
         9               A.      Yes.
        10               Q.      Do you see you respond back?          "Yes,
        11    we both played(?), Dave compiled"?
        12               A.      You are saying this is an e-mail
        13    from me.     I stopped responding at all, well before
        14    this, to Mr. Kleiman?
        15               Q.      The e-mail we looked at which was
        16    previously DEFAUS 115950 also came from Craig at
        17    RCJBR.org e-mail account.          We are now in 2017,
        18    almost three years later, and you are still
        19    claiming that someone else is writing this e-mail,
        20    is that accurate?
        21                       MR. RIVERO:      Objection,
        22    mischaracterizing the testimony.           Dr. Wright,
        23    answer that if you can.
        24               A.      Again, you are making the
        25    Craig@RCJBR means that it came from the account.
Case 9:18-cv-80176-BB Document 512-17 Entered on FLSD Docket 05/21/2020 Page 8 of 13


                                                                          Page 138
         1    You are mischaracterizing how e-mail works, you're
         2    failing to understand or accept that it is very
         3    easy to spoof and forward e-mail or even that this
         4    has been analyzed and that I have seen anything
         5    showing that it came from me.
         6    BY MR. FREEDMAN:
         7               Q.      This is not your ----
         8               A.      Sorry, I did not hear.
         9               Q.      Is this e-mail fake?
        10               A.      Looking at a PDF does not allow me
        11    to say this e-mail is fake.          Someone could have
        12    jumped on or hacked my machine, I do not know
        13    that.    I do know that we have a complaint with the
        14    UK police about a hacking at the moment that has
        15    occurred, and I also know that I cannot say
        16    whether this is a doctored copy of an e-mail or a
        17    hacked e-mail from a PDF.
        18               Q.      Did you send this e-mail?
        19               A.      No, I was not communicating with
        20    Ira Kleiman.
        21               Q.      Do you still have the e-mail
        22    address Craig@RCJBR.org?
        23               A.      I have recently re-enabled that.
        24               Q.      When did you not have it?
        25               A.      It was disabled at the end of 2015,
Case 9:18-cv-80176-BB Document 512-17 Entered on FLSD Docket 05/21/2020 Page 9 of 13


                                                                          Page 139
         1    I do not remember exactly when it was re-enabled.
         2               Q.      Was Dave one of the three key
         3    people behind Bitcoin?
         4               A.      No.
         5               Q.      I am uploading to the share file
         6    Kleiman 8178.
         7               (Exhibit Kleiman 8178 referred to)
         8               A.      It is still loading.
         9               Q.      Page 1.
        10               A.      The e-mail is up.
        11               Q.      Do you see an e-mail in the middle
        12    page February 11, 2014 from
        13    Craigswright@hotwirepe.com?
        14               A.      No, I do not see the e-mail I see
        15    the text that purports to be that from a forwarded
        16    document, Craigwright@hotwire was a joint CEO
        17    account.
        18               Q.      Do you see where it says "hello
        19    Louis, your son Dave and I are two of the three
        20    key people behind Bitcoin"?
        21               A.      Yes, I see that.
        22               Q.      Did you type that?
        23               A.      No, I did not.
        24               Q.      Who typed it?
        25               A.      If it was sent directly from my
Case 9:18-cv-80176-BB Document 512-17 Entered on FLSD Docket 05/21/2020 Page 10 of
                                       13

                                                                         Page 166
         1    Yes, I recall this blog.
         2               Q.     Do you recall this post?
         3               A.     I recall the post on the tracking
         4    project that I had on my ranch in Australia.
         5               Q.     Can you go down to page 3 of 7 for
         6    me to the post that starts up Tuesday 30 April
         7    2013, entitled "Dave Kleiman"?
         8               A.     Yes, I see that.
         9               Q.     Do you see about three-quarters of
       10     the way down to the page there is a paragraph that
       11     starts off "it was Dave's Vistomail account that
       12     allowed me to start some of my more radical
       13     ideas"?
       14               A.      Yes.
       15               Q.      Is this the Satoshi@Vistomail.com
       16     account?
       17               A.      No.
       18               Q.      Which account was that?
       19               A.      I do not remember the exact name.
       20     I haven't kept it.
       21               Q.      But you did write this; is that
       22     correct?
       23               A.      I did write this, that is correct.
       24               Q.      Dr. Wright, I would like you to
       25     take a look at Defense 13694?
Case 9:18-cv-80176-BB Document 512-17 Entered on FLSD Docket 05/21/2020 Page 11 of
                                       13

                                                                         Page 167
         1              (Exhibit Defense 13694 referred to)
         2              A.      It is up.
         3              Q.      Do you recognize this is a contract
         4    for the sale of shares for the company-owning
         5    business?
         6              A.      Can I scroll through, please?          Keep
         7    going to the end.
         8              A.      Yes, I recognize this document.
         9              Q.      Is this a real document?
       10               A.      This is a scan.
       11               Q.      Did you sign the document, the
       12     original?
       13               A.      I signed a document, I have not
       14     checked it word for word or letter for letter or
       15     whether it has been altered in any way.
       16               Q.      Can you go -- do you have any
       17     reason to think that this may have been altered?
       18               A.      I have lots of reasons to think
       19     that everything had been altered.           The e-mail for
       20     instance that you put up from 2015 between myself
       21     where you mentioned Mr. McGregor and other e-mails
       22     that you have put today have me from five years
       23     ago saying my staff is hacking my computers and
       24     other people are hacking my computers.            If people
       25     have been hacking my computers for years then,
Case 9:18-cv-80176-BB Document 512-17 Entered on FLSD Docket 05/21/2020 Page 12 of
                                       13

                                                                         Page 168
         1    yes, I have lots of reasons to think many things
         2    have been altered these days.
         3              Q.      Can you go to paragraph 3 on page 3
         4    of 9 of the PDF of Defense 13697?
         5              (Exhibit Defense 13697 referred to)
         6              A.      Yes.
         7              Q.      Do you recall who the sender is
         8    under this agreement?
         9              A.      I will need to look at the first
       10     page again.
       11               Q.      Go back up to page 1 right at the
       12     top, I will help you.       You can agree after I tell
       13     you, do you see where it says "Dave Kleiman for
       14     W&K Info Defense LLV vendor"?
       15               A.      Yes, I do.
       16               Q.      The vendor is Dave Kleiman, W&K
       17     Info, correct?
       18               A.      That is what it says, yes.
       19               Q.      It says:     "Hence the vendor will."
       20     The vendor is Dave Kleiman W&K, right?
       21               A.      Dave Kleiman, acting for W&K, yes.
       22               Q.      Look at (e); can you read that for
       23     me, please?
       24               A.      Yes.    "Transfer the Vistomail
       25     account."
Case 9:18-cv-80176-BB Document 512-17 Entered on FLSD Docket 05/21/2020 Page 13 of
                                       13

                                                                         Page 169
         1              Q.      Is this a contract where you claim
         2    Dave is transferring the Satoshi Vistomail account
         3    back to you?
         4              A.      No, at no point.       This was the
         5    vistomail account associated for the W&K filing
         6    for what we were attempting to get for the
         7    Department of Homeland Security Contracts on other
         8    such things.     This was not the Satoshi e-mail
         9    account.
       10               Q.      Please open defense 46731 for me.
       11     Go down to the last e-mail, an e-mail chain
       12     between you and Robert McGregor entitled with the
       13     subject "Hal"?
       14               A.      There is that, yes, it is a bit --
       15     it's a terrible scan in print though.
       16               Q.      The first e-mail:       "Was he the
       17     first person other than you to run Bitcoin?"             That
       18     is Robert McGregor on May 4, 2016; do you see
       19     that?
       20               A.      Yes.
       21               Q.      You respond at May 4, 2016 at 10.21
       22     "yes, and Dave"; do you see that?
       23               A.      Yes.
       24               Q.      Did you write that e-mail?
       25               A.      That looks like an e-mail I wrote,
